 482DECISIONSOF NATIONALLABOR RELATIONS BOARDSouthern CaliforniaWater CompanyandUtilityare approximately 500 miles apart. Over the yearsWorkers Union of America,AFL-CIO,Petitioner.divisions have been created, dissolved, and altered,Case 31-RC-2943and districts have been shifted from one division toanother. The instantcaseinvolves the MetropolitanSeptember 22, 1975Los Angeles division, which is comprised of theSouthwest and Culver City districts.DECISION ON REVIEW AND DIRECTION OFThe Petitioner's alternative unit request is for aELECTIONunit of all employees employed in the Employer'sMetropolitan division which it contends is an admin-By MEMBERSFANNING, JENKINS, AND PENELLOistrative segment of the Employer's overall operation.The record establishes that the Employer's divi-On December 2, 1974, the Regional Director forsional organization was established as a means ofRegion 31 issued a Decision and Order in the above-fostering the administration of the Employer's opera-entitled proceeding in which he dismissed the peti-tions.Although the Employer's vice president of op-tion requesting a unit limited to all employees em-erations, Anthony, is responsible for the overall oper-ployed by the Employer in the Southwest district ofation of all divisions, the record establishes thattheMetropolitan division, excluding guards, watch-division managers are responsible to direct the day-men, and supervisors as defined in the Act, or alter-to-day operations of all employees within their divi-natively a unit composed of all employees in thesions and to coordinate divisional operations withMetropolitan division. Thereafter, the Petitioner, inAnthony. The division manager's office is located ataccordance with Section 102.67 of the National La-the division manager's discretion in any of the dis-bor Relations Board Rules and Regulations, Series 8,trictswithin his division.as amended, filed a timely request for review of theThe Employer does not maintain any systemwideRegional Director's decision on the grounds that, injob-posting or bidding procedure. The record estab-determining that neither of the requested units waslishes that division managers interview most appli-appropriate, he made findings of fact which arecants for employment within their respective divi-clearly erroneous and departed from officially re-sionsandmake recommendations to Anthonyported precedent. The Employer filed a brief in op-concerning the hiring and promotion of division em-position to the Petitioner's request for review.ployees, and that Anthony generally follows suchOn April 7, 1975, by telegraphic order, the requestrecommendations.' It further establishes that divisionfor review was granted solely with respect to the Re-managers possess substantial autonomy over minorgional Director's rejection of the Petitioner's alterna-disciplinary matters within their divisions and are thetive unit request.' Thereafter, the Petitioner filed afirststep in the Employer's grievance procedure.statement in support of its position and the EmployerThey also have authority to authorize overtime infiled a brief in support of the Regional Director'semergency situations.decision.The record indicates that "each division has a veryPursuant to the provisions of Section 3(b) of thestable work force" and that transfers are negligibleNational Labor Relations Act, as amended, the Na-and do not interfere with divisional operations. Thus,tional Labor Relations Board has delegated its au-in 1974 there were only four transfers of rank-and-thority in this proceeding to a three-member panel.file employees to nonsupervisory positions within theThe Board has considered the entire record in thisMetropolitan division.case,including the Petitioner's statement and theIn finding the Metropolitan division not to be aEmployer's brief on review, with respect to theissuesmajor administrative subdivision, the Regional Di-under review and makes the following findings:rector, in agreement with the Employer's positionThe Employer is a public utility engaged in theherein, relied on the interdependence and high de-distribution of water and electric power in an areagree of centralized control exercised by the Employerencompassing southern and much of central Califor-over its operating districts, the potential for substan-nia. The Company is organized into several depart-tial temporary interchange of employees between dis-ments including engineering, personnel, accounting,tricts, the limited autonomy of field supervisors inand operations. The operations department is divid-personnelmatters, and the uniformity of wages,ed into five divisions which in turn are subdividedhours, and conditions of employment throughout theinto two or more districts. The most distant districtssystem. Conceding that the Employer's operationsare, like all public utilities, integrated and interde-The Board denied review of the Regional Director's finding mappropn-pendent,and that a systemwide unit would be appro-ate the Petitioner's primary requested unit of all employees in the Southwestdistrict of the Metropolitan division.2Anthonyhas final approval of all hirings and promotions.220 NLRB No. 84 SOUTHERN CALIFORNIA WATER COMPANYpriate,3 the Board has long recognized that where, onbalance, the relevant factors indicate that the admin-istrative structure of a public utility company's oper-ationshave created a separate community of interestfor certain of the company's employees, a less thansystemwide unit may be found appropriate .4In our opinion, the record demonstrates that theemployees in the Metropolitan division constitute aseparate appropriate bargaining unit. Thus, the rec-ord establishes that the Metropolitan division is anadministratively stable and geographically distinctand identifiable administrative subdivision of theEmployer. In addition, there is uncontradicted testi-mony that the Employer's operations are not so func-tionally integrated that a cessation of work in onedivision wouldcausea systemwide shutdown of op-erations. Furthermore, the record establishes that thedivisionmanager has substantial authority and au-3See, e.g.,Colorado InterstateGas Company,202 NLRB 847 (1973).4SeeThe Mountain States Telephone & Telegraph Co.,126 NLRB 676(1960).483tonomy over day-to-day divisional operations and inroutine personnel matters including hiring, promo-tions, and discipline. Moreover, we note that there isno evidence of any bargaining history on a broaderbasis and no labor organization is seeking to repre-sent the employees in the Metropolitan division in abroader unit. In these circumstances, we find that theemployees in the Metropolitan division possess acommunity of interest separate and apart from thatof other employees of the Employer and that theyconstitute a separate appropriate bargaining unit.Accordingly,we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer in the followingunit herein found appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b)of the Act:All employees employed by the Employer initsMetropolitan division, excluding guards andsupervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]